Exhibit 10.4

 

LOGO [g548342g0503062433262.jpg]

   Activity Number: 1256280

FIFTH AMENDMENT TO LEASE AGREEMENT

THIS FIFTH AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of the 1st
day of March, 2018 by and between NORFOLK SOUTHERN RAILWAY COMPANY, a Virginia
corporation (the “Landlord”) and JOHNSTOWN AMERICA CORP, a Pennsylvania
corporation (the “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
December 20, 2004, (as amended, the “Lease”), for real property located at
Milepost N-256.92 in Roanoke, Roanoke (city), Virginia, having an area of 15.50
acres, more or less (the “Premises”);

WHEREAS, Landlord and Tenant desire to make certain changes to the Lease as
hereinafter stated.

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Lease is hereby amended, and the parties hereto do
agree as follows:

1.     Modifications and Alterations to the Premises.     Landlord and Tenant
acknowledge and agree that Landlord has consented to Tenant’s installation of
the following improvements to be located upon the Premises:

 

  •  

Pedestrian Footbridge Turnstile

 

  •  

Guard Booth

 

  •  

Related Security Equipment

 

  •  

Retaining Wall

 

  •  

Asphalt Pavement

 

  •  

Spur Gate

*     Detailed equipment descriptions, specifications, dimensional aerial maps,
and other related correspondence may be referred to in the corresponding Exhibit
documents.

2.        Notification to Norfolk Southern Division Communications and Signals
Representative Required Before Commencement of Work.     Prior to commencement
of any work to be performed on or about the Premises, Tenant shall notify the
appropriate NS Division C&S Supervisor, or designee, for all related
notifications pertaining to the relocation, installation, and/or maintenance any
communications cables located upon the Premises. Eddie Barnett, NS Supervisor
C&S, will serve as the contact representative for all related notifications
pertaining to the relocation, installation, and/or maintenance any
communications cables located upon the Premises and may be contacted at 540-520-



--------------------------------------------------------------------------------

0331. Tenant is required to contact Mr. Barnett PRIOR to proceeding with any
work. Tenant will be responsible for any related expenses necessary to relocate,
replace and/or repair the damaged cable(s) as Norfolk Southern’s
Communications & Signals Department may deem necessary.

3.        NS Designated Employees to Retain Access.    Certain employees of
Landlord designated by Landlord (the “NS designated employees”) may retain
access to enter East End Shops over the walkway and through the proposed
security turnstile and any other secured entrances onto the Premises. Landlord
agrees to notify the NS designated employees that the NS designated employees
are required to follow all posted rules and warnings and follow any oral
instructions or directions at any secured entrance onto the Premises. Except due
to the negligence or willful misconduct of Tenant or Tenant Entities (as defined
in the Lease), Landlord hereby releases, waives and discharges Tenant from any
and all liability, claims, demands, actions and causes of actions whatsoever
arising out of or related to any loss, damage, or injury that Landlord may
sustain as result of the foregoing access and the security improvements
described in this Amendment or hereafter installed.

4.        Counterparts.     This Amendment may be executed on any number of
separate counterparts and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

5.        Governing Law.     This amendment is governed by and shall be
construed under the laws of the Commonwealth of Virginia.

6.        Effect of Amendment.     Except as herein specifically amended, each
Lease shall remain in full force and effect.

7.        Insurance.     Tenant shall procure and maintain, at all times and at
its expense, in a form and with an insurance company acceptable to Landlord,
Commercial General Liability Insurance for the Premises. Such coverage shall
(a) have a single limit of not less than $2,000,000.00 for each occurrence (or
such greater amount over time so as to be commercially reasonable) and shall
provide for a deductible of not more than $5,000.00, (b) cover Tenant’s
contractual liability hereunder, (c) cover Tenant and Landlord for liability
arising out of work performed by any third parties for Tenant in or about the
Premises, (d) name the Landlord Entities as additional insureds, and (e) be
considered primary and noncontributory, regardless of any insurance carried by
Landlord. Any property insurance maintained by Tenant on its furniture,
fixtures, equipment and personal property shall include a waiver of subrogation
in favor of Landlord. Tenant shall deliver certificates of insurance evidencing
the insurance required hereinabove to Landlord simultaneously with the execution
of this Lease by Tenant, which certificates shall reflect that the policies
shall not be canceled without at least thirty (30) days prior notice to
Landlord. If Tenant fails to obtain the necessary coverages, Landlord may do so
at Tenant’s expense and the same shall constitute additional rental. All
insurance certificates should be delivered to Landlord’s Risk Management
Department, Three Commercial Place, Norfolk, Virginia 23510, simultaneously with
the execution of this Lease by Tenant. The minimum limits of insurance provided
for hereunder are not intended to be a limitation on the liability of Tenant
hereunder and shall not waive Landlord’s right to seek a full recovery from
Tenant.

8.        Notice.     Any notice given pursuant to the Lease shall be in writing
and sent by certified mail, return receipt requested, by hand delivery or by
reputable overnight courier to:

(a)    Landlord:     c/o Director Real Estate, Norfolk Southern Corporation,
1200 Peachtree Street, NE – 12th Floor, Atlanta, Georgia 30309-3579 or at such
other address as Landlord may designate in writing to Tenant.



--------------------------------------------------------------------------------

(b) Tenant: Johnstown America Corporation, 830 Campbell Avenue, S.E., Roanoke,
Virginia 24013or at such other address as Tenant may designate in writing to
Landlord.

Any notice sent in the manner set forth above shall be deemed delivered three
(3) days after said notice is deposited in the mail if sent by certified mail
(return receipt requested), or upon receipt if sent by hand delivery or
reputable overnight courier. Any change of notice address by either party shall
be delivered to the other party by the manner of notice required hereby.    

9.     Ratification; Successors and Assigns. Landlord and Tenant acknowledge and
agree that the Lease, as amended by this Amendment, is hereby ratified and
confirmed and in full force and effect. This Amendment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in
duplicate, each part being an original, as of the 1st day of March, 2018.

 

Witness (As To Landlord):       LANDLORD:    /s/ Kontessa M. Lemons    NORFOLK
SOUTHERN RAILWAY COMPANY    Signature       a Virginia corporation   
Name:Kontessa M. Lemons                By: /s/ Malcolm G. Roop                  
   Name: Malcolm G. Roop    Witness (As To Landlord):       Title: Real Estate
Manager                                                                         
      /s/ Elvina Huggins              

Date of Landlord Signature: March 5, 2018

Signature          Name: Elvina Huggins        

[SEAL]

                     Witness (As To Tenant):      

TENANT:

            /s/ Matthew S. Goder           JOHNSTOWN AMERICA CORP Signature   
   a Pennsylvania corporation    Name: Matthew S. Goder                By: /s/
Georgia L Vlamis          Name: Georgia L. Vlamis    Witness: As To Tenant
      Title: General Counsel             /s/ Caroline Germeraad         Date of
Tenant Signature: February 16, 2018 Signature          Name:   Caroline
Germeraad      

[SEAL]

  

K L Monday, January 22, 2018\Activity No. 1256280/iManage No. 1592627v1

Form Amendment – Rental, Insurance and Notice (NS) 214854v1